DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 9 November 2020, which papers have been made of record.
Claims 1-19 are currently presented for examination, of which claims 13-19 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-12 in the reply filed on 9 November 2020 is acknowledged.
Drawings
The drawings are objected to because the text of several figures, such as Figure 12, is illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
Applicant is reminded of the duty of disclosure under 37 CFR 1.56(A).  The examiner notes that Applicant has claimed priority to an application in a foreign office.  The Office encourages Applicants to carefully examine: (1) prior art cited in search reports of a foreign patent office in a counterpart application, and (2) the closest information over which individuals associated with filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material contained therein is disclosed to the Office. (See MPEP 2001.04).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the transporter selects at least some of the work cells and makes a stop at the selected work cells, and the transporter bypasses any unselected work paths.”  The examiner notes that the claim requires “a controller that controls the transporter along the transport path.”  This claim limitation appears to be in contrast to the specification at page 29, which recites “the controller causes the workpiece to be moved into and out of selected work cells, and the controller causes the workpiece to be moved past any unselected work cells.” It is unclear: does the transporter make a selection, or does the controller make the selection and cause the transporter to move according to that selection?
Claims 2-12 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Examiner’s note: The examiner notes that the preamble recites “A modular production line system.” The examiner presumes that the claims are directed to an apparatus, and the following rejections rely on such assumption.
Claims 1-12
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,745,454 to Grimshaw et al. (hereinafter “Grimshaw”), in view of United States Patent Application Publication 2017/0355008 to Potocki (hereinafter “Potocki”), in view of United States Patent Application Publication 2007/0199929 to Rippl et al. (hereinafter “Rippl”), and further in view of United States Patent 6,344,626 to Busuttil (hereinafter “Busuttil”).
Regarding claim 1, Grimshaw discloses a modular production line system (see Col. 3, lines 57-63) comprising: an endless transport path (28) defining a loop (25 or 26; see Fig. 3); a plurality of work cells (32, 33, 34, 35, 36) in which forming processes are performed on a workpiece (see Col. 2, lines 19-20), the work cells being disposed in a sequence along the transport path (see Fig. 3); the work cells including multiple different machines (see Fig. 3); a transporter (28, including carriages 30, 31) that follows the transport path and selectively transfers the workpiece between the work cells along the transport path (see Col. 4, lines 7-10); and a controller (22) that controls the transporter along the transport path (see Col. 3, lines 40-56); wherein the transporter selects at least some of the work cells (Col. 6, lines 55-58) and makes a stop at the selected work cells, and the transporter bypasses any unselected work cells (Col. 6, lines 35-42 and lines 45-54; see step 104; Col. 7, lines 24-40).  Grimshaw does not explicitly disclose that unselected work stations or cells are bypassed, however, Grimshaw teaches that where multiple stations could perform certain operations, the controller determines one station for performing that task (see flowchart in Fig. 12).  One having ordinary skill in the art would reasonably understand that where one operation is to be performed and two cells or machines are capable of performing that 
Grimshaw does not explicitly disclose that the work cells including an inner spot welding cell, an inner remove laser welding cell, and an outer roller flanging and laser welding cell.  Instead, Grimshaw teaches that the machining stations may be dedicated to perform a fixed set of operations or may be computer numerically controlled and programmable to perform various operations (see Col. 1, lines 35-47), which may respectively provide a cost advantage or being able to produce parts with a lower number of machining stations.  However, it is known in the art of manufacturing using production lines to provide working cells including an inner spot welding cell, an inner remove laser welding cell, and an outer roller flanging and laser welding cell.
For example, Potocki teaches an assembly line system including a work station (14, 14a, 14b, 14c) which performs an assembly operation (paragraph [0030]).  The work station may be a spot welding station (see paragraph [0030]).
It would have been obvious to one having ordinary skill in the art to modify the production line system taught by Grimshaw to include conventional working stations, such as the spot welding station taught by Potocki. (See MPEP 2143(A)).  The resulting apparatus would be capable of performing conventional manufacturing techniques without modification of the principles of operation.  Grimshaw teaches that dedicated manufacturing stations are conventional and may provide cost advantages for large volumes of parts.
The combination of Grimshaw and Potocki does not explicitly disclose that one of the stations is an inner remove laser welding station.
Rippl teaches a work station (1) for machining components (2; see abstract).  The work station performs a joining with a remote laser welder (15; see paragraph [0039]).
It would have been obvious to one having ordinary skill in the art to modify the production line system taught by Grimshaw and Potocki to include conventional working stations, such as the remote laser welding station taught by Rippl. (See MPEP 2143(A)).  The resulting apparatus would be capable of performing conventional manufacturing techniques without modification of the principles of operation.  Grimshaw teaches that dedicated manufacturing stations are conventional and may provide cost advantages for large volumes of parts.
The combination of Grimshaw, Potocki, and Rippl does not explicitly disclose a roller flanging and laser welding cell. 
Busuttil teaches a work station (Fig. 1; see Col. 1, lines 37-42) for joining components together (see Col. 2, lines 17-22).  The work station performs roller flanging (Col. 3, lines 17-22) and laser welding (with welder 14; Col. 3, lines 24-27). 
It would have been obvious to one having ordinary skill in the art to modify the production line system taught by the combination of Grimshaw, Potocki, and Rippl to include conventional working stations, such as the roller flanging and laser welding station taught by Busuttil. (See MPEP 2143(A)).  The resulting apparatus would be capable of performing conventional manufacturing techniques without modification of the principles of operation.  Grimshaw teaches that dedicated manufacturing stations are conventional and may provide cost advantages for large volumes of parts.
Thus, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 1.
Regarding claim 2, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 1, and further Grimshaw teaches that the production line includes an additional work cell (36) along the transport path (see Fig. 3).
Regarding claim 3, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 1, and further Grimshaw teaches that the inner sport welding cell (equivalent of cells includes a panel fixture (see Col. 4, lines 21-28 and fixture 51; which may be construed as a panel fixture).  Further, Potocki teaches that the inner spot welding cell (paragraph [0030]) includes a spot welding device that performs inner spot welding of workpieces (e.g. laser spot welding apparatus; paragraph[ 0048]).
Regarding claim 4, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 3. The combination does not explicitly disclose that the inner spot welding cell includes additional panel fixtures, however, the MPEP teaches that mere duplication of parts, such as additional panel fixtures, has no patentable significance unless a new and unexpected result is produced.  The examiner takes the position that the panel fixture within the inner spot welding cell having multiple panel fixtures would not produce a new or unexpected result, and thus that it would be obvious to provide additional panel fixtures. (See MPEP 2143(A)).
Regarding claim 5, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 1, and further Rippl teaches that the inner remote laser welding cell include a panel fixture (3) and a laser welding device (15).
Regarding claim 6, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 5.  The combination does not explicitly disclose that the inner remote laser welding cell includes additional panel fixtures, however, the MPEP teaches that mere duplication of parts, such as additional panel fixtures, has no patentable significance unless a new and unexpected result is produced.  The examiner takes the position that the panel fixture within the inner remote laser welding cell having multiple panel fixtures would not produce a new or unexpected result, and thus that it would be obvious to provide additional panel fixtures. (See MPEP 2143(A)).
Regarding claim 7, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 5, and further Rippl teaches that the inner remote laser welding cell includes additional laser welding devices (see paragraph [0070]; plurality of laser sources and laser welding tools 15).
Regarding claim 8, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 1, and further Busuttil teaches that the outer roller flanging and laser welding cell (see Fig. 1) includes panel fixtures (platform 20; see Fig. 1), roller flanging devices (18), laser welding devices (14). Busuttil does not explicitly disclose that the cell includes storage racks that store finished workpieces, however Busuttil teaches that it is conventional to provide a rack for storing panels following the assembly (see Col. 1, lines 63-67), though when only adhesives are used to join parts, the parts may shift.  One having ordinary skill in the art would have found it obvious to provide a rack for storing finished parts, and one having ordinary skill in the art would reasonably expect that providing a rack would be both within the level of ordinary skill in the art and more successful when the roller flanging and welding devices are available prior to positioning parts on the rack. (See MPEP 2143(A)).
Regarding claim 9, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 8.  The combination does not explicitly disclose that the outer roller flanging and laser welding cell includes additional panel fixtures and storage racks, however, the MPEP teaches that mere duplication of parts, such as additional panel fixtures, has no patentable significance unless a new and unexpected result is produced.  The examiner takes the position that the panel fixture within the roller flanging and laser welding cell having multiple panel fixtures  and storage would not produce a new or unexpected result, and thus that it would be obvious to provide additional panel fixtures. (See MPEP 2143(A)).
Regarding claim 10, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 1, and further Potocki teaches that the workpiece is a vehicle body closure panel
Regarding claim 11, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 1, and further Grimshaw teaches that the workpiece is moved from the transporter into one of the selected work cells, and the workpiece is moved back to the transporter after being worked on in the selected work cell (see Col. 4, lines 10-20).  The examiner notes that this claim limitation is understood to be intended use, though the claim is directed to an apparatus.
Regarding claim 12, the combination of Grimshaw, Potocki, Rippl, and Busuttil teaches the limitations of claim 1, and further Potocki teaches that the production line system includes a plurality of multi-axis robots (see paragraph [0027] and Fig. 1) each including an arm, wherein the robots move the workpiece to and from the transporter and move the workpiece within the work cells (part loading and operational robots; see paragraph [0027]). The examiner notes that this claim limitation is understood to be intended use, though the claim is directed to an apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to assembly lines and working stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/26/2021